 
Exhibit 10.5
First Tennessee Bank National Association
 
REVOLVING CREDIT NOTE
 
$5,000,000.00                                                                                                                       
December 8, 2006
                                                                                                                                              
 Memphis, Tennessee
            FOR VALUE RECEIVED, UTG, Inc., a Delaware Corporation, (“Borrower”),
promises to pay to the order of FIRST TENNESSEE BANK NATIONAL ASSOCIATION, 
Memphis, Tennessee (“Lender”; Lender and any subsequent holder[s] hereof are
hereinafter collectively referred to as “Holder”), the principal sum of Five
Million and 00/100 DOLLARS ($5,000,000.00), together with interest thereon, on
so much thereof as shall remain outstanding from time to time, at the rates
hereinafter provided.
            Borrower will pay this loan in one payment of all outstanding
principal plus all accrued interest on December 7, 2007.  In addition, Borrower
will pay regular quarterly payments of all accrued interest due as of each
payment date, beginning March 8, 2007, with all subsequent interest payments to
be due on the same day of each quarter after that.  Unless otherwise agreed or
required by applicable law, payments will be applied first to accrued unpaid
interest, then to principal, and any remaining amount to any unpaid collection
costs.
            The interest rate on the Note is subject to change from time to time
based on changes in an independent index which is the LIBOR Rate (as hereinafter
defined), adjusted and determined as of the opening of business on the first
date of the month in which the Note is dated (the “Initial Pricing Date”) and on
the 1st day of every third month hereafter (the “Interest Rate Change Date”). 
The “LIBOR RATE” shall mean the London Interbank Offered Rate of interest for an
interest period of three (3) months, as reported in the Wall Street Journal
published on each Interest Rate Change Date.  Each change in the Index which
results from a change in the LIBOR Rate shall become effective, without notice
to the Borrower, on each Interest Rate Change Date following any change in the
LIBOR Rate; provided, however, that if The Wall Street Journal is not published
on such date, the LIBOR Rate shall be determined by reference to The Wall Street
Journal last published immediately preceding such date (the “Index”).  The Index
is not necessarily the lowest rate charged by Lender on its Loans.  If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notice to Borrower.  Lender will tell Borrower the
current Index upon Borrower’s request.  The interest rate change will not occur
more often than every third month.  Borrower understands the Lender  may make
loans based on other rates as well.  The Index is currently 5.35% per annum. 
The interest rate  to be applied to the unpaid principal balance of this Note
will be at a rate of 1.80 percentage points over the Index, resulting in an
initial rate of 7.15% per annum.  Notwithstanding anything else in this
instrument to the contrary, in no event shall the maximum rate of interest
payable in respect to the indebtedness evidenced hereby exceed the maximum rate
of interest allowed to be charged by applicable law.
            Place of Payment.  All payments in respect of the indebtedness
evidenced by this Note shall be payable in lawful money of the United States of
America, at the office of Lender, 845 Crossover Lane, Suite 150, Memphis,
Tennessee, 38117 or such other place as the Holder of this Note may designate in
writing.  Interest shall be calculated on a 365/365 basis; that is,  by applying
the ratio of the annual interest rate over a year of 365 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding.
            Late Charge.  Borrower shall pay a “late charge” equal to the lesser
of (i) One Hundred Dollars ($100.00) or (ii) five percent (5%) of any payments
of principal and/or interest due when paid more than ten (10) days after the due
date thereof (provided that in no event shall said “late charge” result in the
payment of interest in excess of the maximum interest permitted by law) to cover
the extra expenses involved in handling delinquent payments.
            Prepayments.  The indebtedness evidenced hereby may be prepaid, in
whole or in part, at any time without penalty.  Any prepayment shall be applied
first to accrued and unpaid interest on the outstanding principal balance, and
the remainder, if any, shall be applied to reduce the outstanding principal
balance of this Note in the sequential order of its maturity.
            Security.  This Note is secured by, among other things, the lien and
provisions of a certain Commercial Pledge Agreement, dated of even date
herewith, executed and delivered by Borrower to Lender, covering certain
Collateral as described therein.
            Loan Agreement.  The proceeds of this Note are being advanced
pursuant to the terms of that certain Loan Agreement (“the Loan Agreement”) of
even date herewith by and between Borrower and Lender.  Any default under the
terms of said Loan Agreement shall constitute a default hereunder.
In the event that any one or more of the Events of Default specified in the Loan
Agreement shall have happened, the Holder of this Note may proceed to protect
and enforce its rights either by suit in equity and/or by action at law, or by
other appropriate proceedings, whether for the specific performance of any
covenant or agreement contained in this Note, the Loan Agreement, the Negative
Pledge Agreement, or the Commercial Pledge Agreement or in aid of the exercise
of any power or right granted by this Note, the Loan Agreement, the Negative
Pledge Agreement, or the Commercial Pledge Agreement  or proceed to enforce the
payment of this Note or to enforce any other legal or equitable right of the
Holder of this Note. 
Upon the occurrence of any Event of Default as set forth herein, at the option
of Holder and without notice to Borrower, all accrued and unpaid interest, if
any, shall be added to the outstanding principal balance hereof, and the entire
outstanding principal balance, as so adjusted, shall bear interest thereafter
until paid at the lesser of (a) fourteen percent (14%) per annum or (b) the
maximum effective contract rate which it is lawful for the holder hereof to
charge. (the “Default Rate”) regardless of whether there has been an
acceleration of the payment of principal as set forth herein.  All such interest
shall be paid at the time of and as a condition precedent to the curing of any
such default (to the extent that any such cure is otherwise expressly permitted
under the terms of this Note).
            Limitation of Interest.  Notwithstanding any provision herein to the
contrary, it is the intent of the Lender and the Borrower that neither the
Lender nor any subsequent Holder shall be entitled to receive, collect, reserve
or apply, as interest, any amount in excess of the maximum lawful rate of
interest permitted to be charged by applicable law or regulations, as amended or
enacted from time to time.  In the event the Note calls for any interest payment
that exceeds the maximum lawful rate of interest then applicable, such interest
shall not be received, collected, charged, or reserved until such time as the
interest, together with all other interest then payable, falls within the then
applicable maximum lawful rate of interest.  In the event Lender, or any
subsequent Holder, receives any such interest in excess of the then maximum
lawful rate of interest, such amount which would be excessive interest shall be
deemed a partial prepayment of principal and treated hereunder as such, or, if
the principal indebtedness evidenced hereby is paid in full, any remaining
excess funds shall immediately be paid to Borrower.
            Cumulative Rights.  No delay on the part of the Holder of this Note
in the exercise of any power or right under this Note, or any other instrument
executed pursuant hereto shall operate as a waiver thereof, nor shall a single
or partial exercise of any power or right preclude other or further exercise
thereof or in the exercise of any other power or right.  Enforcement by the
Holder of this Note of any security for the payment hereof shall not constitute
any election by it or remedies so as to preclude the exercise of any other
remedy available to it.
            Waiver.  Presentment for payment, demand, protest and notice of
demand, protest and nonpayment are hereby waived by Borrower and all other
parties hereto.  No failure to accelerate the indebtedness evidenced hereby by
reason of default hereunder, acceptance of a past-due installment or other
indulgences granted from time to time, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable laws.  Unless otherwise specifically agreed by Holder
in writing, the liability of Borrower and all other persons now or hereafter
liable for payment of the indebtedness evidenced hereby, or any portion thereof,
shall not be affected by (1) any renewal hereof or other extension of the time
for payment of the indebtedness evidenced hereby or any amount due in respect
thereof, (2) the release of all or any part of any collateral now or hereafter
securing the payment of the indebtedness evidenced hereby or any portion
thereof, or (3) the release of or resort to any person now or hereafter liable
for payment of the indebtedness evidenced hereby or any portion thereof.  This
Note may not be changed orally, but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought.  To the extent permitted by applicable law, Borrower hereby
waives and renounces for itself, its heirs, successors and assigns, all rights
to the benefits of any appraisement, exception and homestead now provided, or
that may hereafter be provided by the Constitution and laws of the United States
of America and of any state thereof in and to all of its property, real and
personal, against the enforcement and collection of the obligations evidenced by
this Note.
            Attorney’s Fees and Costs.  In the event one or more Events of
Default shall occur, and in the event that thereafter this Note is placed in the
hands of an attorney for collection, or in the event this Note is collected in
whole or in part through legal proceedings of any nature, then, and in any such
case, there shall be added to the unpaid principal balance hereof all costs of
collection, including, but not limited to, reasonable attorneys’ fees and all
expenses incurred in connection with the exercise of any rights under the Note
incurred by the Holder hereof on account of such collection, whether or not suit
is filed.
            Revolving Line of Credit.  This Note evidences a revolving line of
credit.  Advances under this Note, as well as directions for payment from
Borrower’s accounts, may be requested orally or in writing by Borrower or by an
authorized person.  Until the Maturity Date, Borrower may reborrow funds
available under the Loan.  Borrower agrees to be liable for all sums either: (a)
advanced in accordance with the instructions of an authorized person or (b)
credited to any of Borrower’s accounts with Lender in accordance with the Loan
Agreement.
            Governing Law.  This Note has been negotiated, executed and
delivered in the State of Tennessee and shall be construed in accordance with
the laws of the State of Tennessee, except to the extent that Federal law may be
applicable to the determination of the Default Rate. 
            Headings.  The headings of the Sections of this Note are inserted
for convenience only and shall not be deemed to constitute a part hereof.
            Successors and Assigns.  As used herein, the terms “Borrower” and
“Holder” shall be deemed to include their respective successors, legal
representatives and assigns, whether by voluntary action of the parties or by
operation of law.  In the event that more than one person, firm or entity is a
Borrower hereunder, then all references to “Borrower” shall be deemed to refer
equally to each of said persons, firms and/or entities, all of whom shall be
jointly and severally liable for all of the obligations of Borrower hereunder.
            IN WITNESS WHEREOF, the undersigned has caused this Note to be
executed as of the date first set forth above.

 
BORROWER:
 
UTG, INC.
 
By:_/s/ Theodore C. Miller______
 
Title:_Sr. Vice President________